t c summary opinion united_states tax_court thelma l moore and willie j moore petitioners v commissioner of internal revenue respondent docket no 19504-09s filed date thelma l moore and willie j moore pro sese adam p sweet and randall g durfee for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax imposed a dollar_figure sec_6651 addition_to_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues remaining for decision are whether petitioners are entitled to trade_or_business expense deductions in excess of the amounts allowed by respondent whether petitioners are liable for a sec_6651 addition_to_tax and whether petitioners are liable for a sec_6662 accuracy-related_penalty 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure 2all amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found petitioners are and were at all times relevant here married to each other they resided in texas when the petition was filed during willie j moore petitioner was employed as a system support analyst for the city of houston texas his normal work hours were a m to p m monday through friday of each week in addition to his employment with the city of houston petitioner was self-employed as a real_estate broker and a mortgage broker the real_estate brokerage business and the mortgage brokerage business operated from two offices one in la marque texas la marque office and the other in houston texas houston office as of the close of petitioner was in the process of opening a used car dealership at all times relevant here petitioners owned a buick a hyundai and a cadillac according to petitioners the buick and the hyundai were used for business purposes by petitioner and mrs moore respectively petitioners maintained two mileage logs--one for the buick petitioner’s mileage log and one for the hyundai mrs moore’s mileage log each mileage log consists of pages that is one page for each month of the year each page contains an entry or entries for each day of the month typically entries in the mileage logs include odometer readings miles driven sometimes designated as commuting and sometimes as business destinations and the purpose for the trip according to petitioner’s mileage log he typically drove more than miles per day and sometimes more than miles per day for business purposes according to petitioner he routinely drove from his house first to the la marque office then to one of the offices in houston then to the other houston office then back to the la marque office and then back to his house this sequence shown as lm-hou-hou-lm in petitioner’s mileage log appears as an entry on virtually every day of the year the business_purpose entries are stated in generalized terms such as open - review task log - close office or open - review contract - close or open - update website - close on mrs moore’s mileage log the entries for business miles driven average approximately miles per day usually from la marque to a surrounding town often houston or galveston petitioners’ untimely joint federal_income_tax return includes three schedules c profit or loss from business petitioners did not elect to itemize deductions in computing the taxable_income shown on that return one schedule c relates to petitioner’s real_estate brokerage business this schedule c shows the name of the business as united realty and lists petitioner as the proprietor realty schedule c the following items are reported on the realty schedule c amount income gross_receipts or sales dollar_figure expenses advertising car and truck expenses big_number commissions and fees insurance interest mortgage big_number legal and professional services big_number rent or lease of vehicle machinery and equipment big_number supplies utilities other expense sec_1 net lo sec_165 big_number big_number big_number 1the realty schedule c reported other expenses of dollar_figure composed of dollar_figure for donations and dollar_figure for telephone expenses 2due to a mathematical error petitioners reported a net_loss of dollar_figure instead of the correct net_loss of dollar_figure another schedule c relates to what petitioner described as his used car dealership that schedule c shows the name of the business as united auto sales and lists petitioner as the proprietor auto schedule c the following items are reported on the auto schedule c amount income gross_receipts or sales expenses dollar_figure big_number big_number car and truck expenses commissions and fees insurance interest mortgage legal and professional services rent or lease of vehicles machinery and equipment big_number big_number supplies taxes and licenses utilities big_number big_number net_loss big_number the third schedule c relates to the mortgage brokerage business that schedule c shows the name of the business as united home mortgage and lists mrs moore as the proprietor home schedule c the following items are reported on the home schedule c income amount gross_receipts or sales dollar_figure expenses big_number big_number advertising car and truck expenses legal and professional services office expense rent or lease of vehicles machinery and equipment other expense sec_1 net_loss big_number big_number big_number 1these other expenses consist of dollar_figure for telephone expenses dollar_figure for commission expenses dollar_figure for advantage credit dollar_figure for postage dollar_figure for miscellaneous expenses and dollar_figure for dues the deduction for car and truck expenses claimed on each schedule c is computed by applying the standard mileage rate to the mileage shown to be driven for business purposes the net losses shown on the schedules c total dollar_figure which completely offsets the dollar_figure of income mostly attributable to petitioner’s wages from the city of houston reported on the return in the above-referenced notice_of_deficiency respondent disallowed all of the deductions claimed on the schedules c according to the notice_of_deficiency petitioners failed to substantiate those deductions after reviewing certain substantiating records presented to respondent for the first time in connection with the trial of this case respondent now agrees that petitioners are entitled to some of the deductions disallowed in the notice_of_deficiency discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per 3petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 and the expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 aff’d 777_f2d_662 11th cir if deductible under sec_162 or otherwise expenses described in sec_274 namely travel entertainment gift and listed_property expenses may not be deducted unless the strict substantiation requirements of that section are satisfied 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date listed_property includes any passenger_automobile sec_280f i disallowed deductions keeping these fundamental principles of federal income_taxation in mind we turn our attention to each schedule c according to petitioners all of the deductions claimed on any of the schedules c relate to expenses_incurred in one or the other of their trades_or_businesses a deductions claimed on the realty schedule c and the home schedule c according to petitioners they are entitled to deductions for expenses_incurred in the operation of united realty and united home mortgage as shown on the schedule c for each of those businesses in support of their position they submitted copies of canceled checks and the above-referenced mileage logs to substantiate their business_expenses expenses other than car and truck expenses and charitable_contributions the schedules c show various deductions for advertising expenses commissions and fees insurance interest mortgage legal and professional services office expenses rent or lease of vehicles machinery and equipment supplies utilities and other expenses with the exception of expenditures that are clearly personal or contributions to charities to the extent that a canceled check substantiates one of the above-listed expenses respondent has conceded that petitioners are entitled to a sec_162 deduction for that expense petitioners have failed to establish that they are entitled to deductions in excess of the amounts now conceded by respondent other than their own self-serving testimonies which we find unpersuasive see 87_tc_74 petitioners have provided no other evidence eg canceled checks receipts lease agreements or mortgage interest statements to substantiate their deductions relating to these items consequently petitioners are not entitled to deductions for these expenses in excess of the amounts now conceded by respondent charitable_contributions on the realty schedule c petitioners claimed a dollar_figure deduction for charitable_contributions the canceled checks submitted by petitioners show that they contributed dollar_figure to various qualifying organizations according to petitioners they are entitled to deduct the contributions as claimed or at least a sec_4sec a provides generally that no deduction is allowed for personal living or family_expenses 5in general a contribution to a qualifying_organization may be deducted as an itemized_deduction see sec_62 sec_170 substantiated as business_expenses according to respondent the contributions if allowable as a deduction must be deducted as an itemized_deduction a contribution to a qualifying_organization is not deductible under sec_162 as a business_expense unless it serves some legitimate business_purpose gage v commissioner tcmemo_2002_72 sec_1_162-15 income_tax regs according to petitioner the charitable_contributions were deducted as business_expenses because charitable_contributions are required as a realtor to be visible within the community petitioner’s general explanation however fails to justify deducting the contributions made to a church a cancer society and the american red cross as business_expenses see 32_tc_1026 respondent’s disallowance of the deduction for charitable_contributions claimed on the realty schedule c is sustained car and truck expenses petitioners’ claimed deductions for car and truck expenses of dollar_figure and dollar_figure on their realty and home schedules c respectively they rely primarily 6petitioners did not elect to itemize deductions on their return and there is no suggestion that the allowance of the substantiated charitable_contributions in combination with other allowable itemized_deductions would exceed the standard_deduction on the mileage logs to substantiate these deductions those mileage logs however contain far too many errors irregularities and questionable entries to be considered reliable that being so we do not treat the mileage logs as adequate_records within the meaning of sec_274 and the regulations thereunder see tokarski v commissioner t c pincite accordingly respondent’s disallowances of the deductions for car and truck expenses claimed on the realty schedule c and the home schedule c are sustained b deductions claimed on the auto schedule c according to petitioners they are entitled to the deductions claimed on the auto schedule c because those deductions represent expenses paid_or_incurred in the operation of petitioner’s used car business see sec_162 a taxpayer has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was 7at trial petitioner admitted that the logs contained errors but described the logs as pretty accurate 8because these deductions are for expenses described in sec_274 we may not in the absence of adequate substantiating records allow any deductions based upon estimates of those expenses even though it appears that petitioners would be entitled to some deduction for mileage driven in connection with one or the other of their schedule c businesses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 furthermore sec_195 generally provides that no deduction is allowed for startup expenditures see also 93_tc_684 aff’d in part and remanded in part per order 10th cir date at trial petitioner explained that he was in the process of establishing a business and that it was still in its startup phase as of the end of his testimony on the point amplified by a review of the auto schedule c on which no gross_receipts are reported demonstrates that petitioner was not engaged in a trade_or_business of selling used automobiles as of the close of it follows that petitioners are not entitled to the deductions shown on the auto schedule c and respondent’s disallowances of those deductions are sustained ii sec_6651 addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof that the return is late not to exceed id the burden of production with respect to the imposition of a sec_6651 addition_to_tax rests with respondent in the absence of an extension the last date for petitioners to have timely filed their federal_income_tax return for was friday date see sec_6072 there is no dispute that petitioners’ federal_income_tax return was not received by respondent and filed until date more than years after its due_date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir aff’g tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners have not offered any evidence to establish that the late filing of their return was due to reasonable_cause and not due to willful neglect respondent’s burden of production which has been met does not require that respondent establish the absence of reasonable_cause see 116_tc_438 accordingly petitioners are liable for a sec_6651 addition_to_tax iii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax that is attributable to negligence or other specified grounds a taxpayer’s failure to keep adequate_records to substantiate claimed deductions can support the imposition of the sec_6662 accuracy- related penalty on the ground of negligence sec_1_6662-3 income_tax regs as with the addition_to_tax under sec_6651 the burden of production with respect to the imposition of the sec_6662 penalty rests with the commissioner sec_7491 petitioners failed to maintain adequate substantiating records for many of the deductions claimed on their return according to respondent that failure justifies the imposition of a sec_6662 accuracy-related_penalty upon the ground of negligence we agree the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see higbee v commissioner t c pincite this they have failed to do respondent’s imposition of the sec_6662 accuracy-related_penalty is sustained to reflect the foregoing decision will be entered under rule
